Case 6:18-cv-00072-JRH-CLR Document 26 Filed 03/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
ASHLEY MILLER, )
Plaintiff, )
v. 5 CV618-072
ANDREW SAUL, Commissioner of )
Social Security, )
Defendant. )

oO
a
So
tr
Es]

 

On July 16, 2020, the Court directed supplemental briefing on plaintiff's
Motion for Attorney’s Fees. Doc. 23, doc. 25. To date, no supplements have
been provided and the Government has not objected. Accordingly, the parties
are DIRECTED to SHOW CAUSE within fourteen days from the date of this
order why the motion should not be granted.

SO ORDERED, this 17th day of March, 2020.

CHRISTOPHER L. RAY
UNITED St rE” MAGISTRATE Ce
SOUTHERN DISTRICT OF GEORGIA
